DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “change unit” and “notification unit” in claim 1, and “acquisition unit” in claim 3.
For the purposes of examination, the above limitations are being interpreted as the following:
Change unit: the CPU of Page 8, Line 32 of the specification.
Notification unit: the CPU of Page 9, Line 2 of the specification. 
Acquisition unit: the control unit of Page 13, Line 25 of the specification, which is further defined as a CPU on page 8, Line 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “notification unit” in claim 1, and “acquisition unit” in claim 3” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, all of the above “units” are directed at being different functions of the control unit, which is defined as simply a CPU. It is unclear, however, how the CPU is intended to perform these functions, as the above functions “notifying” and “acquiring” are typically performed by wireless devices and sensors, respectively, rather than simply a CPU. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8 and 9 have similarly indefinite claim limitations to that of claim 1, and are similarly rejected. Further, claims 2-7 are rejected by virtue of their dependence on rejected base claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 20170364074 A1), hereafter Lau.
Regarding claim 1, Lau teaches a conveyance control system configured to control a conveyance robot to autonomously move and convey a conveyance object to a destination (0017, embodiments can include mobile robots that can autonomously navigate through one or more environments, and are configured to transport items for delivery), the conveyance control system comprising:
A change unit configured to change the destination after the conveyance robot starts conveying the conveyance object (0024, if delivery is not successful, robot navigates to the second location, 0089, robot controlled by processor); and 
A notification unit configured to notify an information terminal of a scheduled recipient of the conveyance object about destination information regarding the destination that has been changed by the change unit (0054, robot provides message notification at front desk or predetermined area, Examiner’s note, the front desk or predetermined area are being interpreted as the second area).
	Claims 8 and 9 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, Lau teaches the conveyance control system according to claim 1, wherein when the change unit changes the destination without an instruction from the scheduled recipient (0024, if delivery is not successful, robot navigates to the second location), the notification unit notifies the information terminal about the destination information (0054, robot provides message notification at front desk or predetermined area, Examiner’s note, the front desk or predetermined area are being interpreted as the second area).


Regarding claim 3, Lau teaches the conveyance control system according to claim 1, further comprising an acquisition unit configured to acquire location information about a location of the scheduled recipient (0045, robot receives data for intermediate and delivery locations, Examiner’s note, the “delivery locations” include the first and second location), wherein the change unit changes the destination based on the location information (0024, if delivery is not successful, robot navigates to the second location).

Regarding claim 4, Lau teaches the conveyance control system according to claim 1, wherein when no destination that meets a predetermined criterion is newly found, the change unit changes the destination based on an instruction from a sender or the scheduled recipient of the conveyance object (0059, in the event of a delivery failure, the robot navigates to an intermediate location instead of a second location, 0019, robot is requested to deliver an item, which includes a request to navigate to one or more intermediate locations, note request can come from human, through user interface).

Regarding claim 6, Lau teaches the conveyance control system according to claim 1, wherein the notification unit also notifies a reason why the change unit has changed the destination (0054, robot navigates to frond desk or other predetermined area, electronically sends a phone message, text message to indicate reason for unsuccessful delivery).

Regarding claim 7, Lau teaches the conveyance control system according to claim 1, wherein when the conveyance robot reaches the changed destination and the conveyance object is collected, the notification unit notifies the information terminal of the sender of the conveyance object about collector information regarding a collector (0032, if a robot determines it has successfully delivered the items, it can include indicating delivery was successful, 0072, personal authentication of receipt).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claim 1 above, and further in view of Chambers (US 20180321687 A1), hereafter Chambers.
Regarding claim 5, Lau teaches the conveyance control system according to claim 1, but fails to teach wherein when the conveyance robot has been removed to a place by an external force, the change unit determines the place to which the conveyance robot has been removed to be a changed destination.
Chambers, however, does teach wherein when the conveyance robot has been removed to a place by an external force, the change unit determines the place to which the conveyance robot has been removed to be a changed destination (0123, if mobile robot is kidnapped, a robot may detect the repositioning and determine its new location).
Lau and Chambers are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the kidnap determination of Chambers in order to provide a means of locating the robot if it has been stolen. The motivation to combine is to allow the robot locate itself in the case that the robot itself is hit or stolen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heinla ( US 11164273 B2) teaches a similar autonomous delivery robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664